Citation Nr: 1339586	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  07-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating greater than 10 percent prior to March 17, 2010, a rating greater than 20 percent beginning July 1, 2010, and a rating greater than 40 percent beginning May 2, 2013 for status post L5-S1 laminectomy.

2. Entitlement to an extra-schedular rating for status post L5-S1 laminectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the case is now with the St. Petersburg, Florida RO.  In February 2011, June 2012, and April 2013, the Board remanded the appeal for further development, and it again returns to the Board for appellate review.

The February 2005 rating decision denied a rating in excess of 10 percent for the Veteran's lumbar spine disability, and the Veteran appealed that decision.  In a January 2011 rating decision, the RO granted a temporary total rating for convalescence after surgery, pursuant to 38 C.F.R. § 4.30, for the Veteran's service-connected status post L5-S1 laminectomy, effective from March 17, 2010, to June 30, 2010.  On cessation of the temporary total rating for a period of convalescence, a 20 percent rating was assigned, effective July 1, 2010.  In a July 2013 rating decision, the rating was increased to 40 percent, effective May 2, 2013.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his August 2007 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge, which was scheduled for August 2009.  However, the Veteran did not report for his hearing, and he has not requested that the hearing be rescheduled.  As such, his request for a hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).


FINDINGS OF FACT

1. Prior to March 17, 2010, the Veteran's status post L5-S1 laminectomy was  manifested by forward flexion to not less than 75 degrees, combined range of motion exceeding 120 degrees, and no incapacitating episodes.  
2. From July 1, 2010 to May 2, 2013, the Veteran's status post L5-S1 laminectomy was manifested by forward flexion to 45 degrees without additional loss of motion due to pain and without ankylosis or incapacitating episodes.

3. From May 2, 2013, the Veteran's status post L5-S1 laminectomy was manifested by forward flexion to 20 degrees with consideration of pain and repetition, without ankylosis or incapacitating episodes.

4.  The schedular criteria are adequate for the Veteran's status post L5-S1 laminectomy and the disability has not at any time during the appeal period manifested in symptoms that presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for status post L5-S1 laminectomy have not been met prior to March 17, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5010-5237 (2013).

2. The criteria for a rating in excess of 20 percent for status post L5-S1 laminectomy have not been met from July 1, 2010 to May 2, 2013.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5010-5237 (2013).

3. The criteria for a rating in excess of 40 percent for status post L5-S1 laminectomy have not been met from May 2, 2013 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5010-5237 (2013).

4. The criteria for an extra-schedular rating for status post L5-S1 laminectomy have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. §§ 3.321(b), 4.71a, Diagnostic Codes 5010-5237 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in February 2011, June 2012, and April 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the February 2011 remand was to obtain outstanding VA treatment records and records from the Social Security Administration (SSA), to afford the Veteran the opportunity to identify private treatment records, and to conduct a VA examination.  The June 2012 remand requested that the claim be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for extra-schedular consideration.  Finally, the April 2013 remand was also issued to obtain additional VA treatment records and to schedule a VA examination.  A review of the record shows that up-to-date VA treatment records and SSA records are associated with the claims file, the Veteran was asked to identify private treatment records in a February 2011 letter, and two VA examinations were performed.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in December 2004, prior to the initial unfavorable AOJ decision issued in February 2005.  However, while this letter noted the Veteran's lumbar spine disability claim, it did not address the evidence necessary to support it.  An April 2005 letter advised the Veteran that he must show that his service-connected disability had increased in severity, of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Thereafter, an August 2007 was the first of multiple notices that informed him of how to substantiate disability ratings and effective dates.  

The Board notes the untimeliness of the notices issued to the Veteran, but finds that no prejudice has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board observes that a statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See id. citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present case, subsequent to the letters sent in April 2005 and August 2007, the Veteran was provided with an SOC and SSOC.  Therefore, any deficiency of timing of notice was rectified by subsequent readjudication of the claims.  
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's VA medical records, private medical records, and the reports of April 2005, August 2007, August 2010, March 2011, and May 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board observes that neither the April 2005, August 2007, nor August 2010 VA examination reports reveal review of the claims file; however, the Board finds that the lack of a claims file alone does not render the examinations inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  As nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board does not find the April 2005, August 2007, or August 2010 VA examination to be inadequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran's status post L5-S1 laminectomy with radiculopathy has been assigned a 10 percent rating prior to March 17, 2010, a 20 percent rating from July 1, 2010 to May 2, 2013, and a 40 percent rating thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2013).  The Veteran contends that his functional impairment is greater than contemplated by the assigned ratings and that higher ratings are warranted throughout the appeal period.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Here, the Veteran's lumbar spine disability is rated under Diagnostic Code 5010 for traumatic arthritis using the criteria under Diagnostic Code 5237 for lumbosacral strain, the General Rating Formula for Diseases and Injuries of the Spine.
 
Traumatic arthritis, Diagnostic Code 5010, is evaluated under the same rating criteria as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Relevant evidence for this time period includes the reports of April 2005, August 2007, March 2011, and May 2013 VA examinations and VA and private treatment records.  Treatment notes show reports of pain in the lumbar spine, but otherwise do not provide information relevant to the rating criteria for the spine.

The April 2005 VA examiner noted range of motion of 90 degrees forward flexion, 30 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees right and left lateral rotation.  Repetition resulted in increased pain, weakness, and lack of endurance, but no increase in fatigue.  Forward flexion was decreased by 15 degrees to a maximum 75 degrees.  The examiner observed tenderness and muscle spasm.  Diagnoses were lumbosacral strain and severe canal stenosis.  Gait was antalgic; there were no postural abnormalities or fixed deformity.  

The August 2007 VA examiner noted subjective complaints of decreased motion, stiffness, weakness, and spasms, with moderate weekly flare-ups lasting hours.  He stated that the examination was for IVDS, but documented no incapacitating episodes.  Gait was slightly antalgic, and there was lumbar flattening, but not ankylosis.  The examiner observed pain with motion and tenderness.  Forward flexion was to 70 degrees, extension to 5 degrees, right lateral flexion and left lateral flexion to 25 degrees each, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  There was pain following repetition, but no additional loss of motion.  The examiner stated that impact on occupational activities included increased absenteeism, problems lifting and carrying, and difficulty reaching.  The effect on exercise was severe, and sports were prevented, but other daily activities were impacted from mildly to moderately.

The August 2010 VA examiner documented chronic back pain and tightness.  A history of fatigue decreased motion, stiffness, weakness, spasm, and spine pain was reported.  Gait was antalgic, and lumbar flattening was noted, but there were no other abnormal spinal contours or ankylosis.  The examiner found spasm, atrophy, pain with motion and tenderness on examination.  Range of motion was forward flexion to 45 degrees, extension to 10 degrees, and bilateral flexion and bilateral rotation, each to 15 degrees.  Repetition caused additional pain, but no additional loss of function.  The examiner noted that the effects on occupational activities were decreased mobility, lack of stamina, decreased strength, and pain; however during the last year the only time the Veteran lost from work were the 16 weeks surrounding his surgery.    
 
The March 2011 VA examiner documented chronic back pain and tightness.  A history of fatigue decreased motion, stiffness, weakness, spasm, and spine pain was reported.  Gait was antalgic, but there were no abnormal spinal contours or ankylosis.  The examiner found spasm, pain with motion and tenderness on examination.  Range of motion was forward flexion to 45 degrees, extension to 10 degrees, and bilateral flexion and bilateral rotation, each to 15 degrees.  Repetition caused additional pain.  The examiner noted that the effects on occupational activities were decreased mobility, decreased strength, and pain, but the only time lost from work in the last year was due to surgery.   

At the May 2013 VA examination, the examiner noted diagnoses of degenerative disc disease and post-laminectomy syndrome, and sacroiliac point arthritis.  The examiner stated that the Veteran does not have intervertebral disc syndrome or associated incapacitating episodes.  Range of motion was forward flexion to 45 degrees with pain beginning at 20 degrees; extension to 15 degrees with pain beginning at 10 degrees; right lateral flexion to 20 degrees with pain beginning at 20 degrees; left lateral flexion to 25 degrees with pain beginning at 20 degrees; right lateral rotation to 15 degrees with pain beginning at 10 degrees and left lateral rotation to 15 degrees with pain beginning at 15 degrees.  Post-repetition range of motion was to 30 degrees forward flexion, 15 degrees extension, 20 degrees right lateral flexion, 20 degrees left lateral flexion, 10 degrees right lateral rotation, and 10 degrees left lateral rotation.  The examiner noted that the additional loss with repetition was due to pain without weakened movement, excess fatigability, or incoordination.  There was guarding and/or muscle spasm present, but no abnormal gait or spinal contour.  The examiner stated that the Veteran cannot jog, run, or do sports because of back pain, and that prolonged sitting causes back pain.  However, the Veteran had not taken off work due to the back pain.  

In light of the above, the Board determines that ratings in excess of the 10 percent assigned prior to March 10, 2010, 20 percent assigned from July 1, 2010 to May 2, 2013, and 40 percent assigned from May 2, 2013 are not warranted.  Even with consideration of pain and repetition, forward flexion was not to less than 75 degrees, and the combined range of motion exceeded 120 degrees.  The Veteran's gait was antalgic at the April 2005 VA examination.  However, the Veteran also suffered from left lower extremity weakness, and treatment notes indicate that he had a mild limp in the left leg.  A rating in excess of 10 percent requires a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As these criteria were not met prior to March 17, 2010, a rating in excess of 10 percent for that period is not supported by the evidence.  

From July 1, 2010 to May 2, 2013, the evidence shows forward flexion to 45 degrees without additional loss of motion due to pain, as well as no ankylosis of the spine.  A rating in excess of 20 percent requires forward flexion to less than 30 degrees or the presence of favorable ankylosis.  Neither criterion is met; thus, a rating in excess of 20 percent is denied for the period from July 1, 2010 to May 2, 2013.  

As of May 2, 2013, with consideration of pain and repetition, forward flexion is reduced to 20 degrees, which warrants the 40 percent rating assigned.  A rating in excess of 40 percent requires ankylosis, which is not present.  Thus, a rating in excess of 40 percent is not warranted from May 2, 2013 forward. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that IVDS was noted as present at the April 2005 and August 2007 VA examinations, but specifically denied at the May 2013 VA examination.  The August 2010 and March 2011 VA examiners did not comment on the presence of IVDS.  Such disability may be rated under the same criteria as other disabilities of the spine or on the basis of incapacitating episodes, as discussed above.  Nevertheless, even if the Veteran has IVDS, as he does not experience incapacitating episodes, ratings in excess of those assigned are not warranted at any point during the appeal period for IVDS.  

Moreover, the Veteran has a surgical scar, but the scar was not found to be symptomatic by the May 2013 VA examiner; thus a separate rating for a scar is not appropriate.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  Finally, the Veteran is in receipt of service-connected benefits for his left lower extremity radiculopathy as secondary to his lumbar spine disability, in accordance with Note 1 to the General Formula.  However, his right leg was found to be normal during sensory and motor testing at VA examinations.  Therefore, a separate rating for a right lower extremity disability is not supported by the evidence.  
The Veteran asserts that his lumbar spine symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability. 

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular rating and TDIU

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's service-connected lumbar spine disability manifests in pain, loss of range of motion, and difficulty lifting and reaching and with sitting for long periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The General Formula for Rating Diseases and Injuries of the Spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in bending, lifting, and sitting for long periods.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
Even so, with respect to the second Thun element, the evidence has at times suggested that "related factors" are present.  Specifically, in a March 2005 letter from a private physician, it was noted that the Veteran's lumbar spine disability was treated with bed rest in addition to medication and therapy.  Thus, in October 2012, the case was referred for extra-schedular consideration by the Director, Compensation Service.  Upon a review of the file, the opinion was that entitlement to an extra-schedular evaluation was not established.  The Board agrees.  

Beyond the March 2005 note, physician-prescribed bed rest is not documented.  Further, it was noted by the August 2007 VA examiner that the Veteran had increased absenteeism from work; but nothing in the record suggests that the Veteran's lumbar spine disability caused a marked interference in his employment at that time.  The August 2010 and March 2011 VA examiners indicated that the only time lost from work in the last 12 months had been due to surgery, which was compensated with a temporary total rating, and the May 2013 VA examiner noted no lost time from work.  In light of the above, the Board concludes that the Veteran's lumbar spine disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for status post L5-S1 laminectomy is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for TDIU that was denied in a November 2007 rating decision.  The Veteran did not appeal that decision.  At the August 2007 VA examination, the Veteran was noted to be employed part-time as a counselor.  The August 2010 and March 2011 VA examiners note that he had been employed full-time for from two to five years at the West Palm Beach VA facility.  While the Veteran's service-connected disability has an impact on his work day, nothing suggests that he is unable to perform his duties or not work when scheduled to the point it makes his employment less than substantially gainful.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

Entitlement to a rating greater than 10 percent prior to March 17, 2010, a rating greater than 20 percent beginning July 1, 2010, and a rating greater than 40 percent beginning May 2, 2013 for status post L5-S1 laminectomy with radiculopathy is denied.

Entitlement to an extra-schedular rating for status post L5-S1 laminectomy with radiculopathy is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


